Order, entered March 10, 1966, unanimously modified, on the law, on the facts, and in the exercise of discretion, to fix the sum of $3,000 as the amount awarded to Bennett Frankel, Esq., for legal fees and disbursements to be paid by Chesebrough-Pond’s, Inc., and otherwise affirmed, with $30 costs and disbursement to appellant. In light of the relevant factors to be considered in fixing reasonable compensation to successful counsel in a stockholder’s derivative action (including benefit to the corporation, time justifiably and reasonably spent by counsel, his standing and reputation at the Bar, and his reasonably incurred expenditures, see Garfield v. Equitable Life Assur. Soc. (24 A D 2d 74); Marine Midland Trust Co. v. Forty Wall St. Corp. (13 A D 2d 118, affd. 11 N Y 2d 679); Ripley v. International Rys. of Cent. America (16 A D 2d 260, affd. 12 N Y 2d 814), the allowance fixed at Special Term was inadequate; and the record suggests and supports the allowance fixed as aforesaid.
Concur — Breitel, J. P., MeNally, Stevens and Eager, JJ.